DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7, 10-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Origuchi et al. (US Pub: 2014/0062973 A1) in view of Yoneda (US Pub: 2017/0186365 A1).
 	As to claim 1, Origuchi timing controller for controlling emission of an emission element for recognizing touch coordinates (i.e. as seen in figure 5 embodiment of Origuchi, the timing control system is the display control circuitry including 35 which controls the input and output for the plasma display system of figure 5) (see Fig. 5, [0237-0239]), comprising: 
 	a coordinate data generation circuit configured to generate X coordinate emission data for acquiring X coordinates and Y coordinate emission data for acquiring Y coordinates of touch coordinates (i.e. as seen in figure 5 the image processing circuitry 31 is able receive data from the Drawing circuit 44 and coordinate calculating circuit 42 which uses the X coordinate emission data and Y coordinate emission data from the subfield to derive the proper touch coordinate of the pen 50 on the display 10) (see Fig. 5, [0237-0239]); 
 	a selection circuit configured to time-divide 1 frame duration, to output the X coordinate emission data to a display driving circuit during an X coordinate field, and to output the Y coordinate emission data to the display driving circuit during a Y coordinate field (i.e. as seen in figure 4, Origuchi uses the subfield based time division system for 1 frame duration which is create by a selection circuitry which outputs the X coordinate data and Y coordinate date for the display driving circuity to properly drive the plasma display unit 10) (see Fig. 4-5, [0236-0239]); and 

 	However, Origuchi do not explicitly teach a display panel comprising m data line groups obtained by grouping w data lines in units of i (i being a natural number equal to or greater than 2) data lines and n gate line groups obtained by grouping h gate lines in units of j (j being a natural number equal to or greater than 2) gate lines (i.e. Origuchi teaches an abstract electronic device control the gate lines and data lines as a group but does not sub-divide the unit in term of an implementation level device unit of an actual electronic IC module) (see Fig. 5 and 13).
 	Yoneda teaches teach a display panel comprising m data line groups obtained by grouping w data lines in units of i (i being a natural number equal to or greater than 2) data lines and n gate line groups obtained by grouping h gate lines in units of j (j being a 
 	Since both Origuchi and Yoneda teaches a Plasma display panel device with dynamic control capacity, they are analogous in having the same field of endeavor.   Therefore, it would have been obvious for implement the display input and output system of Origuchi with the actual IC module design of Yoneda which subdivide the gate and data lines with the module, in order to implement the large scale 1920 x 1080 display device with an actual practical electronic design for manufacturing purposes (see Yoneda, [0495]),

 	AS to claim 10, Origuchi discloses an electronic device (i.e. as seen in figure 5 embodiment of Origuchi, the plasma display system in show to incorporate a pen device for input purpose) (see Fig. 5, [0237-0239]) comprising:  
 	a timing controller configured to time-divide 1 frame duration, to generate X coordinate emission data for acquiring X coordinates of touch coordinates and first control data during an X coordinate field, and to generate Y coordinate emission data for acquiring Y coordinates and second control data during a Y coordinate field (i.e. as seen in figure 5 the image processing circuitry 31 is able receive data from the Drawing circuit 44 and coordinate calculating circuit 42 which uses the X coordinate emission data and Y coordinate emission data from the subfield to derive the proper touch coordinate of the pen 50 on the display 10) (see Fig. 5, [0237-0239]); and 

 	However Origuchi do not explicitly teach a display panel comprising m data line groups obtained by grouping w data lines in units of i (i being a natural number equal to or greater than 2) data lines and n gate line groups obtained by grouping h gate lines in units of j (j being a natural number equal to or greater than 2) gate lines (i.e. Origuchi teaches an abstract electronic device control the gate lines and data lines as a group but does not sub-divide the unit in term of an implementation level device unit of an actual electronic IC module) (see Fig. 5 and 13).
 	Yoneda teaches teach a display panel comprising m data line groups obtained by grouping w data lines in units of i (i being a natural number equal to or greater than 2) data lines and n gate line groups obtained by grouping h gate lines in units of j (j being a natural number equal to or greater than 2) gate lines (i.e. Yoneda teaches an IC design for Plasma display panel which are modular and allow for actual manufacturing implementation of the display device) (see Fig. 1 and 7, [0170] and [0495]).

	As to claim 8, Origuchi teaches the timing controller of claim 1, wherein the X coordinate emission data and the Y coordinate emission data have a grayscale value equal to or less than a predetermined reference to prevent emission of a pixel based on the X coordinate emission data and the Y coordinate emission data from being perceived by a user's eye (i.e. as seen in figure 4 emboidment the X and Y data sub-field has voltage value which is lower than the regular SF for the display purposes, in this way they are less than the threshold and therefore are prevented from being perceived by user’s eye) (See Fig. 4, [0237-0239]).
	As to claim 9, Origuchi teaches the timing controller of claim 1, wherein the X coordinates are determined using a detection timing at which an emission signal due to emission of a pixel that comes into contact with a pen during the X coordinate field is detected, and the Y coordinates are determined using a detection timing at which an emission signal due to emission of the pixel that comes into contact with the pen during Y coordinate field is detected  (i.e. as seen in figure 5, the pen 50 is seen to contact the surface 10 and input by detecting the Y and X subfield data) (see Fig. 5, [0238]).

	As to claim 20, Origuchi teaches the electronic device of claim 10, wherein the X coordinate emission data and the Y coordinate emission data have a grayscale value equal to or less than a predetermined reference to prevent emission of a pixel based on the X coordinate emission data and the Y coordinate emission data from being perceived by a user's eye (i.e. as seen in figure 4 emboidment the X and Y data sub-field has voltage value which is lower than the regular SF for the display purposes, in this way they are less than the threshold and therefore are prevented from being perceived by user’s eye) (See Fig. 4, [0237-0239]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art Hwang et al. (US Pub: 2018/0166507 A1) is cited to teach a dynamic input detection system which data sensing and location zoning capability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 27, 2021